THE STATE OF TEXAS
                                         MANDATE
TO THE 102ND DISTRICT COURT OF RED RIVER COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 27th
day of October, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Joshua Lee Carr, Appellant                                 No. 06-16-00112-CR

                    v.                                      Trial Court No. CR02420

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that burglary of a
habitation is a second degree offense. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Joshua Lee Carr, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 29th day of December, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk